Exhibit 10.1


Casper Sleep Inc.


        August 25, 2020




Michael Monahan


Dear Michael:


I am pleased to offer you a position with Casper Sleep Inc. (the “Company”) as
Chief Financial Officer reporting to the Chief Executive Officer, subject to the
terms and conditions set forth in this letter (the “Offer Letter”). If you
accept this offer, your anticipated start date will be on or about August 31,
2020.


1.Position. Your job title will be Chief Financial Officer. This is a full-time,
exempt position, meaning you will not be eligible for overtime compensation.


2.Compensation. The Company will pay you an annualized base salary of
$500,000.00, less applicable deductions, which will be paid on a semi-monthly
basis, in accordance with its standard payroll schedule (the “Base Salary”). The
Base Salary is subject to adjustment pursuant to the Company’s compensation
policies in effect from time to time.


3.Discretionary Bonus. In addition to your base salary, you will be eligible to
receive an annual discretionary bonus of up to 65% of your current salary.
Annual bonuses will be prorated from your first date of employment with the
Company. The payment and amount of any bonus will be at the discretion of the
Board of Directors, which will utilize comparable company-wide metrics in
determining your bonus as compared to other senior executives of the Company,
subject to the discretion of the Board of Directors, and will be contingent on,
among other factors, the Company’s overall performance and your personal goals
being met. The Company reserves the right to amend or withdraw this bonus
program at any time in its sole and absolute discretion.


4.Employee Benefits. As a full-time employee, you will be eligible to
participate in certain employee benefits, including health, vision, and dental
insurance. In addition, you will be entitled to paid time off in accordance with
the Company’s Time Off policy. We will provide additional information to you
about these and other benefits when you begin your employment with us. Please
note that the Company reserves the right to modify, amend and/or terminate the
benefits set forth in this Offer Letter, or any other employee benefits, at any
time in its sole and absolute discretion, with or without prior notice to you.


5.Equity Award. If you decide to join us, and subject to the approval of the
Company’s Board of Directors or its Compensation Committee, on or as soon as
administratively practicable following your start date, the Company will
recommend that the Compensation Committee of the Company’s Board of Directors
grant you an equity award with an aggregate fair market value equal to
$2,000,000.00 on the date of grant, as determined by the Company’s Board of
Directors in its sole and absolute discretion (the “Equity Award”). The Company
will recommend to the Compensation Committee of the Company’s Board of Directors
that the Equity Award be comprised 50% of RSUs and 50% of stock options, to vest
in four annual installments on the first four anniversaries of the date of
grant. Any such Equity Award shall be subject to the terms and conditions of the
Company’s equity plan and such terms and conditions as set forth in the award
-1-



--------------------------------------------------------------------------------



agreements applicable to the Equity Award, substantially in the forms attached
hereto as Appendix A and Appendix B, including any and all vesting requirements.


6.Attorney’s Fees. The Company will reimburse you for any reasonable attorney’s
fees in connection with the review of this offer letter up to $15,000.


7.Remote Work. You will be working remotely until further notice. Due to
COVID-19 and its impact on our in-office operations, our headquarters offices
have extremely limited occupancy. For health and safety reasons, we do not
currently require in-office presence by employees, and employees are encouraged
to work remotely or from home. Currently, this practice extends through January
2, 2021. We anticipate this date will be extended. In the interim, if you choose
to visit the New York City office for essential meetings, we will reimburse you
for standard reasonable expenses in accordance with Company policies. Once the
office fully reopens, we will review and discuss commuting expenses as
applicable and determine whether additional reimbursements or arrangements are
required for you. Additionally, you have stated your intent to be based in the
New York City metropolitan area within twenty-four months. Any relocation to the
New York City metropolitan will be at your own expense.


8.At-Will Employment. Your employment with the Company will be “at-will,” and
shall continue only so long as continued employment is mutually agreeable to you
and to the Company. Either you or the Company may terminate the employment
relationship at any time, with or without cause, at your option or at the option
of the Company, with or without notice. We request that, in the event of
resignation, you give the Company at least two weeks’ notice. Our hope is that
you will enjoy your experience at the Company and that our partnership will be
both long-standing and mutually beneficial. However, neither this Offer Letter
nor any other written material issued by the Company constitutes a contract
between you and the Company for employment, express or implied, for any specific
duration. Notwithstanding anything herein to the Contrary, you will be party to
the Company’s standard Executive Severance Agreement applicable to the Company’s
senior executives, substantially in the form attached hereto as Appendix C (the
“ESA”); provided that, notwithstanding anything therein to the contrary, the
Company may not terminate your ESA other than in connection with an
across-the-board termination of the ESAs to which the Company’s other senior
executives are a party.


9.Full-Time Employment. During your employment, you will be expected to devote
your full time and attention to your duties and responsibilities as Chief
Financial Officer. You may not take up any outside full or part-time employment
without the prior written consent of the Company. Notwithstanding anything
herein to the contrary, you may serve as a member of the board of directors or
as an advisor to a maximum of two (2) outside business, trade association,
community or charitable organizations subject to the annual notice to the
Company's Board of Directors; provided that in each case such service shall not
materially interfere with the performance of your duties to the Company or
present any conflict of interest.


10.Indemnification. You and the Company will enter into the Company’s standard
form of indemnification agreement for executive officers, substantially in the
form attached hereto as Appendix D, under which you will be indemnified and held
harmless to the fullest extent permitted by applicable law. This paragraph will
survive the termination of your employment. The Company will include you as a
beneficiary of an industry-standard directors and officers insurance policy.


11.Other Agreements and Employment Policies. As a condition of your employment,
you will also be required to sign and comply with an At-Will Employment,
Confidential Information,



--------------------------------------------------------------------------------



and Invention Assignment Agreement and a Mutual Agreement to Arbitrate
substantially in the form attached hereto as Appendix E (the “Inventions
Agreement”), which requires, among other provisions, the assignment of patent
rights to any invention made during your employment at the Company, and
non-disclosure of proprietary information, subject to Section 2(e) of the
Inventions Agreement. In the event of any dispute or claim relating to or
arising out of our employment relationship, you and the Company agree to an
arbitration in which (i) you are waiving any and all rights to a jury trial but
all court remedies will be available in arbitration, (ii) we agree that all
disputes between you and the Company shall be fully and finally resolved by
binding arbitration, and (iii) all disputes shall be resolved by a neutral
arbitrator who shall issue a written opinion.


12.Pre-Hire Investigations. The Company reserves the right, in accordance with
law, to conduct background investigations and/or reference checks on all of its
potential employees. This employment offer, therefore, is contingent upon your
clearance of any such background investigation and/or reference check.


13.Representations. By accepting this offer, you confirm that you are under no
obligation to any former employer or other party that is in any way inconsistent
with, or that imposes any restriction upon, your employment with the Company.
You further agree not to bring any third-party confidential information to the
Company, and that you will not in any way utilize any such information in
performing your duties for the Company.


14.Work Authorization. Your employment is conditioned on you providing proper
documentation establishing that you are authorized to work in the United States
in accordance with U.S. immigration laws. Such documentation must be provided to
the Company within three (3) business days of your date of hire, or our
employment relationship with you may be terminated.


15.Governing Law. This Offer Letter and your employment with the Company will be
governed by the laws of the State of New York without regard to conflicts of
laws principles.


16.Entire Offer. This Offer Letter sets forth all the terms of your employment
with the Company and supersedes any prior representations or agreements, whether
written or oral, which may have related to the subject matter hereof in any way.


17.Section 409A. The intent of the parties is that the payments and benefits
under this Offer Letter be exempt from Section 409A of the Internal Revenue Code
of 1986, as amended (the “Code”) and the regulations and guidance thereunder
(“Section 409A”) and this Offer Letter shall be interpreted accordingly.
Notwithstanding the foregoing, any payments or benefits provided to you pursuant
to the Executive Severance and Change in Control Agreement or the Equity Award
shall be intended to comply with or be exempt from Section 409A in accordance
with the terms thereof.


As a Company employee, you will be expected to abide by Company rules and
standards. You will be specifically required to sign an acknowledgment that you
have read and that you understand the Company’s rules of conduct, which are
included in the Company Handbook.


        To indicate your acceptance of the Company’s offer, please sign and date
this letter in the space provided below. A duplicate original is enclosed for
your records. You must also sign and complete the general statement regarding
overtime pay required by the State of New York attached hereto as Appendix F. If
you accept our offer, your first day of employment will be August 31, 2020. This
letter, along with any agreements relating to proprietary rights between you and
the Company set forth the terms of your



--------------------------------------------------------------------------------



employment with the Company and supersede any prior representations or
agreements including, but not limited to, any representations made during your
interviews or relocation negotiations, whether written or oral. This letter,
including, but not limited to, its at-will employment provision, may not be
modified or amended except by a written agreement signed by the Company Chief
Executive Officer and you. This offer of employment will terminate if it is not
accepted, signed, and returned within five business days from the date above.






[Remainder of Page Left Intentionally Blank]







--------------------------------------------------------------------------------





We look forward to your favorable reply and to working with you at Casper Sleep
Inc.


Sincerely,
              
/s/ Elizabeth Wolfson


              Elizabeth Wolfson, Chief People Officer




I accept the Company’s offer of employment:


Signature: /s/ Michael Monahan


Printed Name: Michael Monahan


Date: August 25, 2020






Enclosures
Duplicate Original Letter
At-Will Employment, Confidential Information, and Invention Assignment Agreement
Mutual Agreement to Arbitrate
Employee Handbook
New York Wage Notice For Exempt Employees






--------------------------------------------------------------------------------





APPENDIX A


Form of Restricted Stock Unit Award Agreement


Filed as Exhibit 10.19
[https://www.sec.gov/Archives/edgar/data/1598674/000104746920001618/a2241047zex-10_19.htm]
to the Company’s Annual Report on Form 10-K (File No. 001-39214) on March 19,
2020





--------------------------------------------------------------------------------



APPENDIX B


Form of Option Award Agreement


Filed as Exhibit 10.18
[https://www.sec.gov/Archives/edgar/data/1598674/000104746920001618/a2241047zex-10_18.htm]
to the Company’s Annual Report on Form 10-K (File No. 001-39214) on March 19,
2020







--------------------------------------------------------------------------------



APPENDIX C


Form of Executive Severance Agreement


Filed as Exhibit 10.14
[https://www.sec.gov/Archives/edgar/data/1598674/000104746920000166/a2240404zex-10_14.htm]
to the Company’s Registration Statement on Form S-1 (File No. 333-235874) on
January 10, 2020







--------------------------------------------------------------------------------



APPENDIX D


Form of Indemnification Agreement


Filed as Exhibit 10.16
[https://www.sec.gov/Archives/edgar/data/1598674/000104746920000166/a2240404zex-10_16.htm]
to the Company’s Registration Statement on Form S-1 (File No. 333-235874) on
January 10, 2020







--------------------------------------------------------------------------------



APPENDIX E


Form of At-Will Employment, Confidential Information,
and Invention Assignment Agreement






--------------------------------------------------------------------------------


APPENDIX F


Notice of Pay Rate

